Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/26/2021 have been considered by the examiner.
Documents 10/392,138, 60443,306, 60/402814 are application numbers without a publication dates and not US Patent Documents. The examiner has reviewed the cited applications. However, they have been crossed out under US Patent Documents.
 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Double Patenting
The Terminal Disclaimer filed on 10/18/2021 is approved. The double patenting rejection is withdrawn.

35 USC 101
The claimed invention is integrated into a practical application by providing an improvement to a technical field. The claim invention provides an improvement to a technical field by allowing individuals to access gaming or gambling venues and/or .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JASSON H YOO/           Primary Examiner, Art Unit 3715